Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 13, lines 9-10, “the shelving component” lacks proper antecedent basis.  Additionally, claim 13, line 14, base frame recited in the recitation “…assembly; base frame; and…” is vague and indefinite as to whether applicant is referring to the same base frame as recited in claim 13, line 2.   Applicant needs a different term to differentiate the two base frames. For example, as in claim 18, line 2, it is not clear which one of “the base frame” it is referring to.  Examiner suggest the term “floor”.  Claims 16-24 are also rejected due to their dependency on rejected claim 13.  Additionally, claim 19 recitation contradicts claim 18 from which claim 19 depends because claim 18 recites the rear portion of ledge is higher than the front portion and thus the ledge would be extending downward from the rear portion to the front portion: however, claim 19 recites the ledge sloping in a reverse direction. Regarding claim 20, as in claim 18, line 2, it is not clear which one of “the base frame” it is referring to.  Regarding claim 24, depending from claim 22,  “the shorter panel” lacks proper antecedent basis. Regarding independent claim 25, line 2, “a shelf assembly” is vague as to whether applicant is referring to the same shelf assembly recited in line 1 of claim 25.   Dependent claims 26-34 is also rejected due to its dependency on rejected claim 25.  Additionally, regarding claim 29, lines 2 and 3, “the front retaining wall” and “the rear retaining wall “ lacks proper antecedent basis. Regarding claim 30, line 4, “a pusher paddle” appears to be the same element as “a panel” of the pusher assembly in line 2 of claim 28 from which claim 30 depends.  Such double inclusion of the same element makes the claim vague and indefinite.  Regarding claim 31, “the divider tray” lacks proper antecedent basis.


Claims 13 and 16-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record demonstrate modular shelving with trays mounted above base frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc